Citation Nr: 9932676	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left 
acromioclavicular (shoulder) separation, secondary to service 
connected left thoracic outlet syndrome.  

2.  Entitlement to an increased rating for service connected 
left thoracic outlet syndrome, currently rated as 30 percent 
disabling. 

3.  Entitlement to service connection for right thoracic 
outlet syndrome with symptoms to include fibromyalgia, right 
patellofemoral syndrome and right arm pain.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
resection of right ribs number 1 and 2.

5.  Entitlement to a temporary total rating for 
hospitalization under 38 C.F.R. § 4.29, and convalescence 
under 38 C.F.R. § 4.30, for a period of hospitalization 
beginning March 23, 1992.

6.  Entitlement to a temporary total rating for 
hospitalization under 38 C.F.R. § 4.29, and convalescence 
under 38 C.F.R. § 4.30, for a period of hospitalization 
beginning June 15, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1977 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In May 1994 the veteran submitted his claim on a VA Form 21-
4138.  In this claim the veteran referred to the surgical 
removal of his right first and second ribs at a VA medical 
center (VAMC).  He alleged that "I now suffer from nerve 
damage as a result of these surgeries."  Because the RO had 
previously denied the issue of entitlement to service 
connection for the removal of the right first and second ribs 
on a direct basis the RO handled this issue as one of new and 
material evidence based.  However the RO did not address the 
veteran's claim for service connection for removal of the 
right first and second ribs under the provisions of 38 U.S.C. 
§ 1151.  This issue has not been adjudicated by the RO and is 
not properly before the Board at this time.  This issue is 
referred to the RO for action deemed appropriate.  

With the exception of the issue involving service connection 
for the veteran's separated left shoulder, all issues are the 
subject of a remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is service connected for left thoracic outlet 
syndrome.

3.  VA medical treatment records reveal that the veteran 
suffered a left acromioclavicular (shoulder) separation in 
April 1994.

4.  Medical evidence of record relates the veteran's left arm 
weakness and the resulting left shoulder separation to his 
service connected left thoracic outlet syndrome.


CONCLUSION OF LAW

The veteran's left shoulder separation  is proximately due 
to, or the result, of the veteran's service connected left 
thoracic outlet syndrome.  38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a). 

Service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999). 

It is not contended nor does the evidence show that the left 
shoulder disability at issue had its onset in service or was 
aggravated during service.  Rather, the veteran has asserted 
that his service connected left thoracic outlet syndrome 
caused left arm weakness which resulted in his post-service 
left shoulder separation injury.  

The veteran is service connected for left thoracic outlet 
syndrome.  Some of the symptoms manifested are weakness and 
sensory deficit in his left upper extremity.  In April 1994 
the veteran injured his left shoulder resulting in left 
acromioclavicular separation.  The veteran asserts that the 
injury was the result of his hanging with all his weight on 
his left arm.  In May 1999 the Board obtained a medical 
opinion from a VA physician.  The physician's medical opinion 
was that the veteran had recurrent left arm weakness 
resulting from his service connected left thoracic outlet 
syndrome.  Moreover, the physician's opinion was that, based 
on the veteran's description of the left shoulder injury, the 
shoulder separation was due to the residuals of the service 
connected left thoracic outlet syndrome.  The veteran also 
submitted letter from a private physician in August 1999 
which makes essentially the same conclusions.  As such, the 
Board finds that the evidence of record supports a grant of 
service connection for acromioclavicular separation secondary 
to the veteran's service connected left thoracic outlet 
syndrome.  



ORDER

Service connection for left acromioclavicular separation, is 
granted.  


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for an increased rating for his 
service connected left thoracic outlet syndrome in this case 
is shown to be well grounded, but the duty to assist him in 
its development have not yet been fulfilled.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The veteran asserts that he has been treated at VA medical 
facilities for his service connected left thoracic outlet 
syndrome since 1996.  He asserts that these treatment records 
support his claim for an increased rating.  The RO has not 
obtained these records, this must be done.  In view of the 
nature of the veteran's claim, all records of treatment 
should be obtained and associated with the claims folder.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With respect to the veteran's claim for service connection 
for right thoracic outlet syndrome, the veteran submitted 
medical evidence from a private physician in August 1999.  
The veteran did not waive consideration of original agency 
jurisdiction.  As such, remand is required for the RO to 
consider this evidence.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for resection of the right first and second ribs, 
the law has recently changed.  Recent court decisions have 
impacted the manner in which VA is to review claims involving 
submission of "new and material evidence."  Specifically, 
in the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid is the standard 
established in 38 C.F.R. § 3.156 which states:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

On this point, the Court has recently stated that a review of 
the claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, and it is shown that the 
Board denied the claim on the basis of the now-invalidated 
Colvin standard, a remand to the agency of original 
jurisdiction is required for the purpose of readjudication of 
the appellant's new and material evidence claim pursuant to 
the holdings in Hodge, Elkins, Winters, supra.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (precedent decisions 
of the Court generally are given retroactive effect with 
regard to cases in which the administrative or judicial 
review process is not concluded).

The issues involving temporary total rating for 
hospitalization, under 38 C.F.R. § 4.29, and convalescence, 
under 38 C.F.R. § 4.30, are inextricably intertwined with the 
veteran's claim for service connection for a left shoulder 
disorder.  In view of the Board's decision above granting 
service connection for left shoulder separation, the RO 
should be given the opportunity to readjudicate these issues.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
permitting the RO the chance to readjudicate the issues.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his service 
connected left thoracic outlet syndrome 
since 1995.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
relevant records of treatment from all 
the sources listed by the veteran which 
are not already on file.  The Board is 
particularly interested in obtaining all 
records and reports of treatment at VA 
facilities which are not already on file.  
All information obtained should be made 
part of the file.  

2.  After obtaining the veteran's VA 
treatment records, the RO should 
readjudicate the issue of entitlement to 
an increased rating for service connected 
left thoracic outlet syndrome, currently 
rated as 30 percent disabling.  If the RO 
determines that additional evidence is 
required to rate the veteran's service 
connected disability, such as the need 
for a current VA Compensation and Pension 
examination, then the appropriate action 
should be taken.  

3.  The RO must readjudicate the issue of 
entitlement to service connection for 
right thoracic outlet syndrome with 
symptoms to include fibromyalgia, right 
patellofemoral syndrome and right arm 
pain.  The RO should specifically review 
the evidence recently submitted directly 
to Board in August 1999.

4.  The RO must readjudicate the claim of 
whether new and material evidence has 
been submitted to reopen the claims for 
service connection for resection of the 
right first and second ribs.  The RO 
should specifically review the evidence 
recently submitted directly to Board in 
August 1999.  The RO's readjudication of 
this claim should be in accord with the 
judicial precedent in Hodge, Elkins, 
Winters, supra.  If the RO finds that new 
and material evidence has been submitted 
and reopens the veteran's claim, then the 
RO must determine whether the veteran has 
submitted a well grounded claim.  If the 
decision of the claim remains adverse to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the RO.  The appellant must then be 
afforded an opportunity to reply thereto.

5.  The  RO must readjudicate the issues 
of entitlement 
to a temporary total ratings for 
hospitalization, under 38 C.F.R. § 4.29, 
and convalescence, under 38 C.F.R. 
§ 4.30, for the periods of 
hospitalization beginning March 23, 1992, 
and June 15, 1994.


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







